Cockrill, C. J. The appellee was indicted under sec. 1835, Mans. Dig., for gaming. He was charged with playing a game known as “ craps,” which the indictment alleged was 8 game of “ hazard or skill.” A demurrer was sustained to the indictment. It is supposed that the disjunctive “or” was the objection to it. There is, however, no duplicity in the indictment. The accused was called upon to answer to the charge of betting at a specific game — not one of several games described in the alternative — and if that game was one of hazard or skill, and he had bet at it, the offense was com. píete. The judgment is reversed and the cause remanded, with instructions to overrule the demurrer.